Exhibit 10.1
Confidential
[fordlogo.jpg]
North American Fleet, Lease & Remarketing Operations
 
 
 
16800 Executive Plaza Dr. Regent Court Bldg., 6N-1A
Dearborn, MI 48126

 
 
 
 
October 04, 2013


To: Mike Schmidt, Senior Vice President - Fleet Services
Avis Budget Car Rental, LLC


Subject: Avis Budget Car Rental 2014 Model Year Program Letter


This Avis Budget Car Rental, LLC 2014 Model Year Program Letter (the "Program
Letter") will confirm the agreement reached between Avis Budget Car Rental, LLC
("ABCR"), its affiliates and all entities it controls and Ford Motor Company
("Ford"), (the "Parties"), regarding purchases by ABCR of Ford vehicles, which
include any new and unused passenger cars, vans or trucks bearing the marks
"Ford" or "Lincoln" as from time to time are offered for sale by Ford in the
United States to Ford Dealers ("Ford Vehicles") for the 2014 Program Year.
"Program Year" ("PY") is defined and outlined on Attachment VI “Volume
Adjustments” beginning with the 2014 model year Fiesta on April 19, 2013 through
June 30, 2014. The PY includes 2014 MY Ford Vehicles purchased by ABCR during
the specified time, unless both parties mutually agree to conclude the PY
sooner. Exceptions to the PY are summarized in Attachment VII "Volume
Adjustments" attached hereto and incorporated herein. The Parties agree that
each month, ABCR shall prepare and submit to Ford during the last week of the
month, an updated requested production plan by week and by month, for the entire
PY.


Other than those items specifically identified in this Program Letter, all terms
and conditions announced in related communications from Ford to ABCR, Ford's
2014 Model Daily Rental Repurchase Program and Ford's 2014 Model Daily Rental
Long Term Risk Program, (the "Program Communications") control. Terms used in
this letter that are defined in such Program Communications shall have the
meaning set forth in the Program Communications unless a contrary definition is
provided in this Program Letter in which case the definition in this Program
Letter shall prevail. “Ford Dealer” is defined as an independent entity in the
United States authorized by Ford to sell new Ford Vehicles under one or more
dealer sales and service agreements.


The Parties hereto acknowledge and agree that this Program Letter, and the
Program Communications relating to the acquisition by ABCR or its affiliates
from Ford, and the repurchase by Ford, of Ford Vehicles, shall constitute a
single contract among the Parties for all purposes, including in the event of a
bankruptcy filing by any of the Parties.


This Program Letter and all of the enhancements apply to the 2014 Program Year
as defined herein. The terms and conditions contained in this Program letter are
offered to meet competitive offers and promote the selection of Ford and Lincoln
products. This Program Letter contains the entire agreement between Ford and
ABCR with respect to the subject matter hereof and supersedes any prior
agreements and understanding, written or oral. This Program Letter may only be
changed by writing signed and delivered by the duly authorized representatives
of ABCR and Ford.


Like Kind Exchange Notification
Ford is hereby notified that (ABCR) and its subsidiaries, AESOP Leasing L.P.
(“AESOP Leasing”), Avis Rent A Car System, LLC (“Avis”) and Budget Rent A Car
System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified
intermediary (“QI”) for the purpose of facilitating a like kind exchange program
under Section 1031 of the Internal Revenue Code of 1986, as amended. As such,
ABCR, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange
Corporation, acting in its capacity as QI, all of their rights, but not their
obligations, in any existing manufacturer purchase agreements they may have with
Ford for the purchase of replacement Vehicles and/or the repurchase of
relinquished Vehicles. This notification will apply to all future purchases of
replacement Vehicles and/or the repurchases of relinquished Vehicles unless
specifically excluded in writing.


--------------------------------------------------------------------------------




Purchase Volume
ABCR agrees to purchase for use in or in support of operations at ABCR locations
a Minimum Annual Volume of [*REDACTED*] Ford Vehicles from the Ford Dealers of
their choice in the United States ("Minimum Annual Volume"). ABCR agrees to
order [*REDACTED*] of the [*REDACTED*] Ford Vehicles from Ford for production
prior to December 15, 2013. ABCR agrees to purchase Ford Vehicles in the mix
outlined on Attachment I “Program Volume” attached hereto and incorporated
herein.


In consideration of the obligations undertaken by ABCR, Ford shall cooperate
with Ford Dealers with whom ABCR negotiates the purchase of Ford Vehicles
(consistent with the sales and service agreements between Ford and Ford Dealers)
to make reasonable allocations of Ford Vehicles available for resale to ABCR.
ABCR understands and agrees that production loss attributable to (a) shortage or
curtailment of material, labor, transportation, or utility service; (b) any
labor or production difficulty; (c) any governmental action; and/or (d) any
cause beyond the reasonable control of Ford may affect vehicle volumes and may
result in lower volume deliveries and/or delays in deliveries. In any such
event(s), Ford shall notify ABCR in a timely fashion and, if applicable, shall
provide ABCR with an estimate as to the times(s) of any delays in such
deliveries.


Ford will use commercially reasonable efforts to achieve the mix outlined in
Attachment A herein, and ABCR recognizes that the mix could change and that any
such changes to the mix shall be changes determined necessary by Ford to
accommodate changes to the Ford Vehicle production plans. ABCR acknowledges and
agrees that it is possible that future demand for Ford Vehicles for retail sales
in the United States could be at levels that may limit the allocation of such
Vehicles available to fleet buyers such as ABCR. In the event Ford is unable to
deliver the Minimum Annual Volume and to the extent such shortfall/delay is not
due to causes beyond Ford's reasonable control as set forth above, Ford agrees
to work with ABCR to find a commercially reasonable solution.




Risk Program
ABCR agrees that of the [*REDACTED*] Ford Vehicles it purchases during the 2014
Acquisition Year, [*REDACTED*] will be Ford Risk Vehicles, as outlined on
Attachment I “Program Volume”. Vehicle mix and incentives are outlined on
Attachment I “Program Volume” and on Attachment II "Risk Incentives” attached
hereto and incorporated herein.


All Risk Vehicles must be ordered with Fleet Identification Number ("FIN") and
option code 56K. Risk Vehicle incentive payments will be made monthly through
the automated competitive allowance payment system. All Risk Vehicles
[*REDACTED*]with the exception of any equipment changes or reconfigurations that
affect the price.


Any 2014 MY Risk Fiesta, Mustang, or Flex vehicle ordered prior to July 1, 2013
will be paid within the 2013 PY automated competitive allowance payment system
(this system uses a 6/30 cutoff date for vehicles designated as early
introduction vehicles). Vehicles ordered prior to July 1, 2013 that are part of
the 14 PY, are set forth on Attachment VII “Program Reconciliation” attached
hereto and incorporated herein. The [*REDACTED*] vehicles outlined on Attachment
VII had a program-over-program incentive increase which will be paid through the
Rental Incentive Program System "RIPS".


Guaranteed Auction Value ("GAV") Program Description
Ford and ABCR agree that the terms and conditions of the GAV Program shall be
the same as the terms and conditions set forth in the 2014 Model Daily Rental
Repurchase Program as amended by this Program Letter, except as follows:


--------------------------------------------------------------------------------




a.    All references to "Repurchase" or "Repurchase Program" shall be deleted
and replaced by "Guaranteed Auction Value," "GAV" or "Guaranteed Auction Value
Program." The terms "Guaranteed Auction Value" and "GAV" shall have the same
meaning and shall be used interchangeably.


b.    The GAV shall be equal to the Repurchase Settlement Amount as defined in
the Repurchase Programs and will be paid to ABCR in two separate transactions:
(1) the first payment will consist of Net Auction Proceeds and be paid by the
Ford Sponsored Auction to ABCR as directed by ABCR; and (2) the second payment
will consist of a GAV Supplement Amount ("GAVSA") to be paid by Ford on the
Wednesday of the week following the sale of vehicles at the Ford Sponsored
Auction. The GAVSA shall be determined by calculating the GAV, deducting net
auction proceeds and adding the interest reimbursement amount set forth below.


c.    To reimburse ABCR for [*REDACTED*] held for sale at Ford Sponsored
Auctions more than [*REDACTED*] from Acceptance Date, [*REDACTED*] will be
included in the GAVSA as follows:


*
[*REDACTED*] Days    [*REDACTED*]

*
[*REDACTED*] Days    [*REDACTED*]

*
[*REDACTED*] Days    [*REDACTED*]



a.
Title to GAV vehicles will remain in the name of ABCR until the auction sale
date at which time ABCR will transfer title, or cause title to be transferred,
to the purchasing dealer.



b.
On the [*REDACTED*] day after the Acceptance Date, vehicles not sold at a Ford
Sponsored Auction will be repurchased by Ford and Ford will pay ABCR the
Repurchase Settlement Amount set forth in the applicable Ford Repurchase Program
for such model year. In addition to the Repurchase Settlement Amount, Ford will
also [*REDACTED*] set forth herein.



c.
Notwithstanding anything to the contrary in the Program Communications, as of
the date of this Program Letter, Ford shall be under no obligation to repurchase
vehicles except as set forth herein.



d.
Except as specifically amended herein, all other terms and conditions in the
2014 Model Daily Rental Repurchase Program remain in effect.



GAV Program
ABCR agrees that of the [*REDACTED*] Ford Vehicles it purchases during the 2014
Program Year [*REDACTED*] will be subject to the Ford GAV program, as outlined
on Attachment I “Program Volume” attached hereto and incorporated herein.


As part of the ABCR GAV Program, Ford agrees to enhance the 2014 Model
Repurchase Program with the following items described below. The ABCR Guaranteed
Auction Value Program details are outlined on Attachment III "GAV Program
Detail” and Attachment IV "GAV Depreciation Rates" attached hereto and
incorporated herein.


•
[*REDACTED*]



•
ABCR GAV volume will be ordered as 100% Days-In-Service Program 56Z (less any HI
Vehicles 56G).



[*REDACTED*]
[*REDACTED*] as outlined on Attachment IV “GAV Depreciation Rates” attached
hereto and incorporated herein. This payment will be made through [*REDACTED*]
following the sale date. [*REDACTED*] when the Ford Vehicle is returned.


[*REDACTED*] Agreement
ABCR agrees that so long as it purchases Ford Vehicles that are subject to
Ford's GAV Program and/or Ford's Repurchase Program, at Ford's request, ABCR
will enter into [*REDACTED*] Agreement in which [*REDACTED*]. Each such
agreement will provide that the parties will [*REDACTED*].


--------------------------------------------------------------------------------




Days-In Service Program - Order Code 56Z (Overall Description)
•
The 2014 Days-In-Service Program details are outlined on Attachment III "GAV
Program Detail" attached hereto and incorporated herein. Rates are outlined on
Attachment IV "GAV Depreciation Rates". As detailed in the 2014 Model Daily
Rental Repurchase Program (page 3), the Ford Mustang continues to be the only
Ford Vehicle that has a surcharge applied to the monthly depreciation rate based
on the month of vehicle acceptance. Once vehicles are delivered, order code 56Z
is not transferable to other programs.



•
As outlined on Attachment IV "GAV Depreciation Rates" attached hereto and
incorporated herein, [*REDACTED*]. The [*REDACTED*] which can be claimed within
[*REDACTED*]. If the [*REDACTED*] the vehicle will be [*REDACTED*] regardless of
days-in-service.

 
[*REDACTED*]
•
[*REDACTED*] are set forth on Attachment V [*REDACTED*] attached hereto and
incorporated herein.

•
Any Ford vehicle tendered for sale/repurchase, and rejected for any reason
[*REDACTED*].

•
Vehicles must be ordered as GAV with order code 56 G or 56 Z.

•
[*REDACTED*], VINs must be submitted through Ford's fleet website after January
4, 2014.

•
[*REDACTED*] must be submitted prior to the vehicle exceeding the
Maximum-Out-of-Service-Date (MOSD) +180 days.

•
[*REDACTED*] submitted prior to the 15th of the month will [*REDACTED*] at the
end of the month; [*REDACTED*] submitted after the 15th of the month will
[*REDACTED*] at the end of the next month.

•
[*REDACTED*] that are made in error can be reversed but will be charged
[*REDACTED*] per annum interest from the claim date to the repayment date.



Post Acceptance Chargeback
•
If Ford accepts a returned Ford vehicle, the vehicle will not be subject to
future chargeback for undetected issues except for oil sludge and title issues.


--------------------------------------------------------------------------------




[*REDACTED*]
ABCR and Ford agree that the Minimum Volume represents a significant percentage
of the ABCR vehicle rental fleet and that if [*REDACTED*]


Confidentiality
This Program Agreement, or any part of the contents hereof, and all records,
statements and matters relating hereto including information obtained or
provided, including information related to Ford’s vehicle cycle plans, future
products and related activities, shall be treated as confidential and each of
the parties shall take or cause to be taken the same degree of care in
preventing disclosure of the Confidential Material as it does with its own
confidential trade or business information, including ensuring that any
employees, vendors or suppliers that obtain or have access to such Confidential
Material also maintain the same level of confidentiality. Further, except as may
otherwise be required by law or by subpoena or civil investigative demand,
neither party shall provide the Confidential Material, or any part thereof, to
any other person or legal entity, including vendors and suppliers, without the
prior written consent of the other, which consent shall not be withheld
unreasonably. In disclosing the Confidential Material to any person or legal
entity, the disclosing party will impose on the receiving party the same degree
of confidentially and care that the parties have undertaken in the first
sentence of this Section or, in the case of Confidential Material supplied to
any person or governmental agency pursuant to subpoena or civil investigative
demand, requirement of the Securities and Exchange Commission or similar
request, the disclosing party will seek an appropriate protective order or
confidential treatment, and will use its best efforts to assure that the
receiving party or entity returns all copies of all the Confidential Material
that shall have been furnished to it, promptly after the receiving party or
entity shall have completed its required analysis or review of such Confidential
Material.


Illegality of Agreement
If any provision of this Program Agreement is rendered invalid, illegal or
unenforceable by enactment of a statute or a final decision by a court or
governmental agency of competent jurisdiction, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired.


Michigan Law
This Program Agreement shall in all respects be governed by and be construed in
accordance with the laws of the State of Michigan without giving effect to the
principles of conflicts of laws thereof. Any litigation regarding this Program
Agreement shall be brought only in the United States District Court in Detroit,
Michigan. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any such litigation in that Court, and agree not to plead or
claim that such litigation has been brought in an inconvenient forum. Neither
party shall be liable for any special, incidental, consequential or punitive
damages caused by or arising out of any performance or non-performance of this
Agreement.


Failure to Perform due to Strike, etc Excused
Other than as to payment obligations, if the failure of either party to fulfill
its obligations within the time periods set forth in this Agreement, arise
because of circumstances such as acts of God, acts of government, floods, fires,
explosions, accidents, strikes or other labor disturbances, wars, civil
insurrection, sabotage, nuclear or environmental disaster or other similar
circumstances wholly outside the control of the defaulting Party (collectively,
“Force Majeure Event”), then such failure shall be excused hereunder for the
duration of such Force Majeure Event. In the event a Force Majeure Event
continues for more than thirty calendar days, or a mutually-recognized
significant reduction in air travel occurs, the parties will commence
negotiations in an effort to agree on modifications to this Program Agreement
permitting both parties to continue without substantial penalty.


Counterparts
This Program Agreement may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.


--------------------------------------------------------------------------------




Waivers and Extensions
The parties to this Program Agreement may waive any right, breach or default
which such party has the right to waive, provided that such waiver will not be
effective against the waiving party unless it is in writing, signed by such
party, and specifically refers to this Agreement. Waivers may be made in advance
or after the right waived has arisen or the breach or default waived has
occurred. Any waiver may be conditional. No waiver of any breach of any
agreement or provision will be deemed a waiver of any preceding or succeeding
breach thereof or of any other agreement or provision. No waiver or extension of
time for performance of any obligations or acts will be deemed a waiver or
extension of the time for performance of any other obligations or acts.


Notices
Any notice, consent, approval or other communication required or permitted
hereunder shall be in writing, shall be transmitted given by registered or
certified United States Mail or by express mail courier service, and shall be
deemed given when deposited in the mail, postage prepaid and addressed as
follows:


Ford Motor Company, Regent Court Building
16800 Executive Plaza Drive
Dearborn, MI 48126
Attention: Rental Manager, Rental, Lease and Remarketing Operations


Recap of 2014 AY Attachments
Attachment I
Program Volume
 
Attachment II
Risk Program
 
Attachment III
GAV Program Detail
 
Attachment IV
GAV Rates
Attachment V
[*REDACTED*]
 
Attachment VI
Volume Adjustments
 
Attachment VII
Program Reconciliation



Please concur by signing below signifying ABCR's acceptance of the 2014 Program
Letter. By executing this Annual Program Letter ABCR certifies that Ford's Fleet
Program [*REDACTED*].





 
 
Sincerely,


/s/ Susan Kizoff
 
 
Susan Kizoff, Rental Manager





Agreed:


Avis Budget Car Rental, LLC


/s/ Michael Schmidt
 
October 26, 2013
 
Mike Schmidt, Senior Vice-President - Fleet Services
 
Date
 





Ford Motor Company Concurrence:
/s/ Ken Czubay
 
October 7, 2013
 
Ken Czubay, V.P. Sales & Marketing
 
Date
 





--------------------------------------------------------------------------------

Attachment I



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2014 PROGRAM YEAR
 PROGRAM VOLUME
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RISK VOLUME
 
PROGRAM VOLUME
 
TOTAL VOLUME
 
 
Memo:
 
 
 
 
 
FORD
 
 
 
Ford
 
 
 
Ford
 
 
 
Cum Dec.
 
 
 
 
 
RISK
 
 
 
GAV
 
 
 
Total
 
 
 
Delivery
 
Cars
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiesta
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Focus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Coupe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Conv
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Taurus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKZ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hybrids
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-MAX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
 
 
 
Cross Overs
 
 
 
 
 
 
 
Edge
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Flex
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKT Town Car
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUVs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Escape
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Explorer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Expedition
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Navigator
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford Trucks
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fseries (F150-F250)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Econoline (Wagon, Van, Cutaway)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Memo:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
       % of Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------

Attachment II

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 2014 Program Year
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Risk Program a/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Incentive Components c/ d/
 
Total
 
Series
Option
Rapid
 
Total
 
 
Off-
 
 
FIMPS
 
 
14 Model Year Vehicles & Minimum Specs b/
 
 
Volume
b/
Code
Code
Series
 
Incentive
 
 
Invoice
 
 
Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cars
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P4B
 
 200A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P4E
 
 200A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 201A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P3F
 
 200A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P3K
 
 200A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 201A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 43M
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
POH
 997
 200A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
POH
 99D
 202A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
POK or POD
 999
 300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 13B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P8A
 
 201A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P8C
 
 400A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P8E
 
 201A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P2F or P2J
 
 300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 20N
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
L2G/L2J
 99K
 102A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
L2G/L2J
 999
 102A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
     [*REDACTED*]   
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
L9F
 
 201A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 43W
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
P5B
 
 300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
K3K
 
 300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
K4K
 
 300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
K5D, K6D
 
 300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
J6J, J8J
 
 100A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
J6J, J8J
 
 101A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
J6J, J8J
 
 102A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
J5F
 
 100A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
UOG
 99X
 200A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U9G
999
 200A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
UOJ
999
 400A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U9J
999
 400A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 43M
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 201A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
K7F
 
 300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
K8F
 
300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
439
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
642
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U1H, U1J
 
 200A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U1H, U1J
 
 201A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U1H, U1J
 
 202A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
K1H, K1J
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 58F
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 91D
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
All


All
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 43M
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
W1C
 
 300A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
W1E
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F2B,X2B,W2B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E3B
 
 713A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E1E
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E3F/E4F
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Risk Volume
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a/
Intro Price Level on all vehicles ordered as Risk
 
b/
Any changes must be mutually agreed
 
c/
[*REDACTED *]
 
d/
 2014 MY (Fiesta, Mustang, Flex, and MKT) ordered as part of the 2014 Program
prior to 7/1/13 will be paid under the 2013 Program with 2013 incentives and the
2014 PY Incentives will be "Trued-up" and paid through RIPS - Volume is detailed
on Att VII "Program Reconciliation"
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




Attachment III
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2014 Program Year
 
GAV PROGRAM DETAIL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DAYS-IN-SERVICE PROGRAM DETAILS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]
 
[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
In-Service & Ordering Requirements
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Months-In-Service
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Days in Service
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* GAV Order Code
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Tier Distribution (max % per Tier per VL)
a/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Base Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Seasonal / Lincoln Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Specialty Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volume, Depreciation and Vehicle Lines
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Base Depreciation Rates
 
See Program Summary / Dep Rates
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Depreciation Return Surcharge
b/
 
Mustang Only
 
 
Mustang Only
 
 
Mustang Only
 
 
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* 4th Quarter Production (Cum-Dec)
c/
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Return Restrictions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* No Acceptance Dates
 
Good Friday, Memorial Day, July 4th, Labor Day, Thanksgiving Thursday & Friday,
and 12-23-13 thru 1-01-14
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Max OSD 180 Day Extension
 
N/A
 
 
N/A
 
 
$15/day plus deprec.
 
 
$15/day plus deprec.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mileage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Econoline Wagon / Flex
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* [*REDACTED*]
d/
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*All Other Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Excess Mileage Penalty
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* [*REDACTED*]
 
 
Eligible (not to exceed 10% by vehicle line)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* [*REDACTED*]
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* [*REDACTED*]
 
 
Maximum-Out-of-Service-Date (MOSD) + 180 days
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Turn In Standards
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Shipping Costs
 
 
N/A
 
 
N/A
 
 
N/A
 
 
200
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Hawaii
 
 
N/A
 
 
N/A
 
 
N/A
 
 
10 days
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Deductible
 
 
500
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Express Sign-Off
 
 
100
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* All other Standards and Procedures
 
 As published in the 2014 Program Year Daily Rental Repurchase Program
Announcement
 
 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 - - - - -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a/
 
Seasonal / Lincoln Vehicles: [*REDACTED*] if exceeded vehicle wil be paid
[*REDACTED*]. For example once [*REDACTED*] have been returned the next vehicle
turned in (regardless of age) will be charged a minimum of [*REDACTED*] months
depreciation.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
b/
 
Mustang return surcharge applies as outlined in 2014 Model Daily Rental
Repurchase Program (page 3)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
c/
 
4th quarter production must be prioritized for production no later than December
14, 2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
d/
 
[*REDACTED*]
 





--------------------------------------------------------------------------------


Attachment IV
Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2014 Program Year
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GAV DEPRECIATION RATES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 2014 GAV RATES and TIER STRUCTURE a/ b/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mthly Depreciation Rates b/
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MIS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Base Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 % by tier by vehicle line DNE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiesta
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Focus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Coupe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Escape
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Taurus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Seasonal & Lincoln Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 % by tier by vehicle line DNE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Convertible
 
 
 
[*REDACTED*]
 
 
 
Edge
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Flex
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Explorer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Expedition
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKZ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Navigator
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Specialty Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 % by tier by vehicle line DNE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F150 Super Crew
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Econoline Van
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Econoline Wagon
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-Max and Fusion Hybrid
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 - - - - -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a/ GAV vehicles are price protected to the level in effect at the date of order
receipt
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
b/ As part of the 2014 Program Agreement, Within the 2013 Program [*REDACTED*]
additional 2013 PY vehicles will be allowed in [*REDACTED*] additional 2013 PY
vehicles will be allowed as [*REDACTED*] returns (additional over the %
established for that vehicle line) above the FINAL [*REDACTED*]. If any vehicle
line does not have a [*REDACTED*] established, the Vehicle Line Rate we be
honored in [*REDACTED*]. All vehicles will be returned and paid based on all
other 2013 PY rules and this exception will be exercised by ABG at a later date
(once [*REDACTED*] have been exceeded) and those specific [*REDACTED*] vehicles
will be manually adjusted.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
c/ [*REDACTED*] and will be deducted from the GAV/Repurchase calculations when
the Ford Vehicle is returned.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Attachment V

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 2014 Program Year
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14 MY Eligible Vehicles
[*REDACTED*]
 
 
 
 
Spec A
 
Model
 
Spec B
 
Model
 
Cars
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiesta
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Focus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Coupe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Convertible
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Taurus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKZ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HYBRIDS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-Max Hybrid
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion Hybrid
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CROSS OVERS
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Edge
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Flex
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKT & MKT TOWN CAR
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUV's
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Escape
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Explorer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Expedition & Expedition EL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Navigator & Navigator L
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TRUCKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F-Series
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E-Series -- Wagon
d/
 
 
 
 
 
 
 
 
 
 
 
 
 
E-Series -- Van
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a/
Vehicle must be an eligible GAV vehicle for [*REDACTED*]. If payment is made the
vehicle is ineligible for future GAV return.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
b/
MOSD for claiming [*REDACTED*]. MOSD + 180 Days
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]of any one vehicle line repurchase volume
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
c/
[*REDACTED*]apply to 2014 MY in the 14 PY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
d/
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



Attachment VI
 
2014 Program Year
 
 
Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 VOLUME ADJUSTMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A/
B/
 
 
ADJUSTMENTS
 
 
 
 
FULL PROGRAM YEAR
Start Date
#'s not in
 
 


1
2
3
4
5
6
7
TOTAL
Program
 
Corporate*
weekly rpt
Base
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VOLUME
End Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CARS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FIESTA
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FOCUS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FUSION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL MUSTANG COUPE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL MUSTANG CONV
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TAURUS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKZ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HYBRIDS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-Max Hybrid
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-Max Energi
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fusion Hybrid
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CROSSOVERS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EDGE
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FLEX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUVS & TRUCKS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ESCAPE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXPLORER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXPEDITION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NAVIGATOR
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MKC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F-150 - F250
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ECONOLINE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grand Total
[REDACTED]
 
 
[REDACTED]
 
 
[REDACTED]
 
[REDACTED]
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOTES:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A/ 2014 models included beginning with the date noted; if no date all 14 MY
vehicles are included
 
B/ Volume to add to Ford Weekly reports (ordered prior to 7/1/13)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



Attachment VII
Ford Motor Company / Avis Budget Car Rental
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2014 PROGRAM YEAR
PROGRAM RECONCILIATION a/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Vehicle Line/ Series c/
 
Start Date
 
Vehicle Counts
 
 
 
Incentive Impact y-o-y
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
b/
 
 
 
 
 
Risk
 
 
GAV
 
 
Total
 
 
 
2013
 
 
2014
 
 
 14 h/(L) 13
 
Fiesta
 
5/10/2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   P4E 200A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   P4B 200A
d/
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Coupe
 
6/27/2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   P8A w/ 201A
 
 
 
[*REDACTED*]
 
 
 
[*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mustang Convertible
 
6/27/2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   P8E w/ 201A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FLEX
 
4/23/2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   K5D Lmtd FWD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   K6D Lmtd AWD 302 Ecoboost
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grand Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a/ Vehicle Lines set up to pay incentives through the 2013 Program: Fiesta,
Mustang, and Flex orderd prior to July 1, 2012 that were ordered as part of the
2014 Program and should be paid 14 PY Incentives
 
b/ Reconciliation payment that will be paid [*REDACTED*]
 
c/ Any 2014 ordered prior to 7/1/2013, other than the vehicle lines noted above,
will be paid under the 2014 Program as a 14 PY vehicle with no reconciliation
required.
 
d/ Fiesta P4B was not part of the 13 Program but will be added at [*REDACTED*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



